Citation Nr: 1441500	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), also diagnosed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Lauren Murphy


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1982, March to July 1995, and December 2000 to February 2007.

These matters came before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In connection with this appeal the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO in March 2012.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim on appeal.  The Board observes that the Veteran was afforded a VA psychiatric examination in May 2011, more than three years ago.  VA progress notes are dated through February 2013, though they contain few mental health records.  Vet Center records are dated through February 2011.  The Veteran's private treatment records are dated through April 2011.  In a December 2011 statement, P. O., M.S.W., indicated that the Veteran receives ongoing counseling at the Hartford Vet Center for PTSD.  The social worker noted that the Veteran has exhibited an exacerbation in frequency and intensity of PTSD symptoms that appear to have been triggered by his current employment situation.  As a result of these symptoms, he has been experiencing difficulty in occupational and relational functioning.  Considering the worsening symptoms described by the VA social worker after the most recent VA examination, the Board finds another VA examination is necessary to determine the current nature and severity of the Veteran's psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since February 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA and Vet Center treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above action, schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.

Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


